     Case 2:21-cv-01482-KJM-DMC Document 12 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIMBERLY OLSON,                                   No. 2:21-CV-1482-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    ROBERT PUCKETT, SR., et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Plaintiff’s motion, ECF No. 3, for preliminary injunctive relief.

19                  On August 23, 2021, the Court determined this action is appropriate for service

20   and directed Plaintiff to initiate the process of serving this action on Defendants. The Court also

21   directed Plaintiff to serve her motion for preliminary injunctive relief and supporting declaration

22   on Defendants and to file a proof of service on or before 5:00 p.m. on August 25, 2021. Plaintiff

23   has complied and the Court now directs Defendants to show cause in writing why Plaintiff’s

24   motion for preliminary injunctive relief should not be granted.

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:21-cv-01482-KJM-DMC Document 12 Filed 08/26/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     Defendants shall show cause in writing on or before 5:00 p.m. on

 3   September 3, 2021, why Plaintiff’s motion for preliminary injunctive relief should not be granted;

 4                  2.     Plaintiff may file a reply on or before 5:00 p.m. on September 8, 2021;

 5                  3.     The matter is set for a hearing before the undersigned in Redding,

 6   California, on September 14, 2021, at 1:00 p.m.

 7                  4.     The Court sua sponte authorizes Plaintiff, who is disabled and proceeding

 8   pro se, to appear by telephone;

 9                  5.     To avoid unnecessary expense to Plaintiff, the Court will initiate Plaintiff’s

10   telephonic appearance by calling her at the date and time set herein at the following number:

11   (530) 475-3669;

12                  6.     Plaintiff’s failure to be available at the time the Court initiates the

13   telephone call shall be deemed waiver of the right to be heard and the matter will be submitted on

14   the papers without oral argument;

15                  7.     Defendants or their counsel shall appear in person unless prior approval for

16   a telephonic appearance is granted upon application made in writing and for good cause shown;

17                  8.     The Clerk of the Court is directed to serve by mail a copy of this order and

18   the Court’s docket sheet for this action on Defendants at: Post Office Box 29, Hornbrook,

19   California 96044;

20                  9.     The Clerk of the Court is further directed to serve by email a copy of this
21   order and the Court’s docket sheet for this action on Defendants at: hornbrookcsd@gmail.com;

22   and

23                  10.    The Clerk of the Court is further directed to serve by email a copy of this

24   order and the Court’s docket sheet for this action on Plaintiff at: kimberlyrenee@yahoo.com.

25

26   Dated: August 26, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        2
